Citation Nr: 9930005	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  99-17 003	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits resulting from a May 17, 1999, rating decision, 
increasing the veteran's combined rating from 40 percent to 
90 percent. 

ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel











INTRODUCTION

The veteran had active military service from August 1956 to 
June 1960. 

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA) relating to claims by the veteran for 
VA benefits.  

The claimant in the present case is an attorney who was 
retained by the veteran in February 1998.

The RO notified both the veteran and his attorney by a letter 
on August 18, 1999, that the case was being transferred to 
the Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  
The attorney responded by letter dated September 7, 1999.  He 
contended that his employment contract called for a payment 
of 20 percent due the veteran after conclusion of his claim 
minus any Equal Access to Justice Act (EAJA) fees earned.  


FINDINGS OF FACT

1.  A Board decision in August 1997 denied the veteran's 
claim for entitlement to an increased rating for residuals of 
frostbite to the fingers and bilateral hands from 10 percent. 

2.  The original notice of disagreement for this claim was 
received on or after November 18, 1988.

3.  The attorney, M. O. P., Jr., was retained within one year 
after the August 1997 Board decision. 

4.  The fee agreement signed by the parties in February 1998 
provides for direct VA payment to the claimant of a 
contingency fee consisting of 20 percent of past-due benefits 
awarded to the veteran, such fee to be paid by the VA from 
past-due benefits; it also provides that any award of EAJA 
fees was separate and apart from any recovery to which he 
might be entitled from past-due benefits, and that the EAJA 
award would not affect the amount of recovery to which he 
might have been entitled.  


CONCLUSION OF LAW

The criteria for a valid fee agreement between the attorney 
M. O. P., Jr., and the veteran as to VA representation have 
not been met.  38 U.S.C.A. § 5904(d)(1) (West 1991 & Supp. 
1998); 38 C.F.R. § 20. 20.609(h) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1998); 
38 C.F.R. § 20.609(c)(1) (1999).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1999).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609(c)(3) (1999).  

In August 1997, the Board denied the veteran's claim of an 
increased rating for residuals of frostbite to the fingers 
and bilateral hands from 10 percent.  The Notice of 
Disagreement which preceded such Board decision was received 
by the RO after November 18, 1988.  Thereafter, in February 
1998, the veteran retained the attorney, which was within one 
year of the August 1997 Board decision.  Therefore, the three 
statutory and regulatory criteria necessary for the attorney 
to charge a fee for his services have been met.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1998); 38 C.F.R. § 20.609(c) 
(1999).  

In a May 1999 rating decision, the RO addressed the issue of 
an increased rating for residuals of frostbite to the fingers 
and bilateral hands from 10 percent.  As a result of such 
rating decision, the veteran's combined rating was increased, 
and past-due benefits were paid.  

However, before VA can pay attorney fees out of the veteran's 
past-due benefits, it must also be determined whether there 
is a valid fee agreement between the veteran and the attorney 
M. O. P., Jr.

The law specifies that the total fee payable in an attorney-
fee agreement to an attorney may not exceed 20 percent of the 
total amount of any past-due benefits awarded in the 
veteran's claim.  38 U.S.C.A. § 5904(d) (1) (West 1991 & 
Supp. 1998). 

The applicable regulation specifies that the claimant and an 
attorney-at-law may enter into a fee agreement providing that 
payment for the services of the attorney-at-law will be made 
directly to the attorney-at-law by the VA out of any past-due 
benefits awarded as a result of a successful appeal to the 
Board following a prior denial of such benefits by the Board.  
Such an agreement will be honored by the VA only if the 
following conditions are met:

(i)  The total fee payable (excluding 
expenses) does not exceed 20 percent of 
the total amount of the past-due benefits 
awarded.  

(ii)  The amount of the fee is contingent 
on whether or not the claim is resolved 
in a manner favorable to the claimant or 
appellant, and

(iii)  The award of past-due benefits 
results in a cash payment to a claimant 
or an appellant from which the fee may be 
deducted.  38 C.F.R. § 20.609 (h) (1998).

In February 1998, the veteran and the attorney, M. O. P., 
Jr., executed a document entitled "Attorney-Client Fee 
Agreement."  The document states that "Client agrees to pay 
a contingent fee equal to 20 percent of the total amount of 
any past-due benefits awarded on the basis of the Client's 
claim with the U.S. Department of Veterans Affairs." The 
document goes on to state that, "In addition to the fees 
called for above, Client authorizes Attorney to pursue an 
award under the Equal Access to Justice Act and grants 
permission to Attorney to retain the full amount of any such 
award.  Client understands that this award would be paid by 
U. S. Department of Veterans Affairs, not the Client.  Client 
understands that any such award paid by U. S. Department of 
Veterans Affairs is separate and apart from any recovery to 
which he is entitled as a result of his claim and that such 
award will not affect the amount of recovery to which he may 
be entitled."

The fee agreement between the veteran and the attorney M. O. 
P., Jr., allows for a total fee payable beyond the 20 percent 
of the total amount of past-due benefits awarded.  
Specifically, it states that any prior award of attorney fees 
for representation before the Court under EAJA is separate 
and apart from the fees from past-due benefits and would not 
affect such recovery.  The attorney stated in a September 
1999 letter that his employment contract called for a payment 
of 20 percent of all past due benefits minus any EAJA fees he 
earned; however, as noted above, the February 1998 contract 
clearly does not provide for such deduction.  

As the current fee agreement allows for a fee exceeding 20 
percent of the total amount of past-due benefits awarded, the 
fee agreement can not be recognized by the Board as valid for 
VA purposes under 38 U.S.C.A. § 5904 (d)(1) and 38 C.F.R. 
§ 20.609 (h).  The law is clear and states that the total fee 
payable can not exceed 20 percent of the total amount of the 
past-due benefits awarded.  Without a valid fee agreement 
recognized by the VA, attorney fees can not be paid from 
past-due benefits awarded to the veteran.  


ORDER

Eligibility for payment of attorney fees from past-due 
benefits is denied.  None of the veteran's past-due benefits 
resulting from a May 17, 1999, rating decision, increasing 
the veteran's combined rating from 40 percent to 90 percent 
should be paid by the VA to the attorney.




		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


